Citation Nr: 0215263	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-03 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cataracts of the 
right eye.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to July 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
back and eye disabilities.  The veteran perfected a timely 
appeal of these determinations to the Board.

In a February 2002 rating decision, the RO established 
service connection for low back condition and a assigned 60 
percent evaluation, effective June 20, 2002, which the RO 
explained constituted a complete grant of the benefit sought 
on appeal.  Since that time, the veteran has not initiated an 
appeal regarding either the effective date of the award of 
service connection or evaluation assigned, and thus no claim 
with respect to his low back is before the Board.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  With resolution of all reasonable doubt in the veteran's 
favor, his cataracts of the right eye had their onset during 
service.

3.  With resolution of all reasonable doubt in the veteran's 
favor, his optic nerve damage of the left eye had its onset 
during service.


CONCLUSIONS OF LAW

1.  Cataracts of the right eye were incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Optic nerve damage of the left eye was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims of service connection for right and left eye 
conditions, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his eye disorders and to 
obtain an opinion as to the etiology of these conditions in 
November 2001.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  In an April 2001 letter, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal and 
this decision, in which the Board grants service connection 
for cataracts of the right eye and optic nerve damage of the 
left eye, demonstrates the futility of any further 
evidentiary development.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background and Analysis

The Board has reviewed the medical and lay evidence; however, 
because this appeal turns on whether the veteran's right 
and/or left eye disorders are related to or had their onset 
during his period of active duty, the Board will confine its 
discussion of that evidence that relates to that issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends, in essence, that he had right and left 
eye disorders that stem from trauma that he sustained to his 
eyes while serving on active duty in 1949.  In support, he 
notes that he was hospitalized for several weeks during 
service to treat the residuals of the in-service injury.

The service medical records show that on September 18, 1949, 
the veteran was treated for an injury to his right eye that 
occurred while he was sitting on a chair in the barracks 
listening to the radio when he was accidentally struck in the 
eye with a sharp stick.  When the veteran presented for 
treatment, his right pupil was irregular and very red.  The 
veteran was hospitalized from September 18 to October 6, 
1949, to treat this injury, and was diagnosed as having a 
contusion to the sclera of the right eye, and the records 
reflect that the injury was incurred in the line of duty.  

The veteran's Report of Medical History at service 
separation, dated in February 1969 and conducted for 
retirement purposes, shows that he complained of having eye 
trouble.  The physician noted that he had had an eye injury 
in 1949 with no residuals.  In addition, the Report of 
Medical Examination, also dated in February 1969 and 
conducted for retirement purposes, reflects that the pupils 
were abnormal in that the right pupil was larger than the 
left, but that both reacted to light and accommodation.

The veteran filed these claims in June 2000 and the RO has 
obtained VA outpatient treatment records dated from August 
1999 to May 2001.  An August 2000 entry reflects that the 
veteran had undergone cataract surgery privately and was 
seeking eye drops to treat the condition.  In addition, a 
November 2000 entry shows that he was diagnosed as having a 
history of legal blindness of the left eye that was secondary 
to trauma and that he was being treated for this condition by 
a Dr. Jacobs.

In a March 2000 report, Dr. Dean R. Jacobs, an 
ophthalmologist, indicated that he had been treating the 
veteran since September 1999.  He added that he was the 
physician who had performed the veteran's two right eye 
surgeries.  Dr. Jacobs stated that the veteran reported 
sustaining a left eye injury during service in 1949 that 
resulted in discomfort and injury to both eyes.  Dr. Jacobs 
opined that the veteran suffered a traumatic optic nerve 
injury to his left eye that had left him with permanent legal 
blindness that was irreversible.  The physician also 
diagnosed the veteran as having a residual injury to the 
right eye that was consistent with a traumatic partial 
dislocation of the lens.  Dr. Jacobs reported that the two 
surgeries had provided the veteran with useful vision in his 
right eye.

The veteran also submitted a May 2001 report prepared by Dr. 
Jacobs.  In this report, the ophthalmologist, after 
apparently reviewing the veteran's service medical records, 
noted that the veteran was struck with a stick in his right 
eye and sustained a contusion and was hospitalized for severe 
pain, redness and irritation of the right eye; he also 
observed that there was no in-service record of an injury to 
the veteran's left eye.

Dr. Jacobs stated that when he initially saw the veteran, he 
presented with right eye cataracts and optic atrophy of the 
left eye of an unknown cause.  He added that the cataract 
operation was performed in December 1999 on his only "good" 
eye.  Dr. Jacobs stated the surgery revealed that there was a 
complete separation of the temporal capsule that holds the 
cataract and therefore held the implant.  As a result, the 
implant was not stably placed and over a period of two months 
it began to sink from the midline of the pupil and a second 
surgery was required in early 2000 to replace the implant.  

Dr. Jacobs opined that, based on his review of the veteran's 
in-service records as well as his post-service clinical 
evaluation and treatment, it was his "professional opinion" 
that in-service injury to the veteran's right eye caused the 
disruption of the capsule, necessitating a complicated course 
from his cataract operation involving two surgeries.  The 
physician indicated that because of the surgical treatment, 
the veteran had good right eye vision; however, he cautioned 
that he was at risk for future retinal problems because of 
his history.

Dr. Jacobs further commented that the veteran's left eye 
optic nerve has damage that was consistent with trauma.  He 
opined that it was likely that this injury occurred at the 
same time as the one he sustained to his right eye because 
the veteran had reported no intervening history of left eye 
trauma.  Dr. Jacobs added that the damage to the veteran's 
left eye was irreversible and untreatable.

In light of the VCAA and the reports prepared by Dr. Jacobs, 
in November 2001, the veteran was afforded a formal VA eye 
examination.  The veteran reported a history consistent with 
that discussed above.  Following his physical examination of 
the veteran, the VA examiner diagnosed the veteran as having 
pseudophakia of the right eye; optic atrophy of the left eye; 
and legal blindness of the left eye.  With respect to the 
etiology of the conditions, the physician indicated he had 
reviewed the pertinent in-service and post-service records, 
and particularly Dr. Jacobs's reports.  Thereafter, he 
commented that, in his opinion, the findings at the time of 
the surgery performed by Dr. Jacobs should be given 
precedence and there was "no way that at this point in 
time" he could determine whether the veteran's cataract was 
due to the right eye contusion or if the left eye condition 
was related to service.

In September and October 2002 written argument in support of 
the veteran's claims, The American Legion cites the opinions 
offered by Dr. Jacobs and maintains that service connection 
is warranted for cataracts of the right eye and optic nerve 
damage of the left eye.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the reports prepared by Dr. Jacobs, an 
ophthalmologist, are the most probative evidence of record.  
In reaching this conclusion, the Board notes that he is the 
veteran's treating physician and an expert in the field of 
eye disabilities.  His reports, and particularly the May 2001 
report, attribute the veteran's right and left eye conditions 
to service.  In addition, he had offered a well-reasoned 
rationale in support of his conclusions.  Further, the 
November 2001 VA examiner stated that he was unable to 
determine the etiology of the veteran's cataracts of the 
right eye or optic nerve damage of the left eye, but 
commented that Dr. Jacobs' opinions should be given 
precedence.  In light of the foregoing, in the absence of any 
contradictory medical evidence, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports the veteran's claims of entitlement to 
service connection for cataracts of the right eye and optic 
nerve damage of the left eye.


ORDER

Service connection for cataracts of the right eye is granted.

Service connection for optic nerve damage of the left eye is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

